Title: New York Ratifying Convention. Third Speech of July 2 (Melancton Smith’s Version), [2 July 1788]
From: Hamilton, Alexander,Smith, Melancton
To: 


[Poughkeepsie, New York, July 2, 1788]
Power of Restraint dangerous—we may have a War of defence—therefore dangerous.
The reasoning restri[c]ting just or unjust.
The object to carry on war for defence ill founded as applys.
Contending for corruption of a majority.
They say a Corrupt. to a small part—Improbable the whole, shall be corrupted, and corrupt ye whole.
Republic less likely to go to
